COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     National Union Fire Insurance Company of Pittsburgh, PA v. Exxon
                         Mobil Corporation

Appellate case number:   01-19-00852-CV

Trial court case number: 2014-22667

Trial court:             125th District Court of Harris County

       Appellee/Cross-Appellant, Exxon Mobil Corporation, has filed an objection to this
Court’s November 21, 2019 Order of Referral to Mediation. The Court’s Order of Referral to
mediation is hereby withdrawn.
       It is so ORDERED.

Judge’s signature: __________/s/ Julie Countiss___________
                              Acting individually


Date: December 10, 2019